     USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 1 of 10


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MARIA D. MORALES,                            )
          Plaintiff,                         )
                                             )
               v.                            )        CAUSE NO.: 1:19-CV-223-JEM
                                             )
ANDREW SAUL,                                 )
Commissioner of the                          )
Social Security Administration,              )
               Defendant.                    )

                                    OPINION AND ORDER

        This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Maria Morales

on May 20, 2019, and Plaintiff’s Opening Brief [DE 14], filed February 7, 2020. Plaintiff

requests that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On March 19, 2020, the Commissioner filed a response, and Plaintiff filed a reply

on April 2, 2020. For the foregoing reasons, the Court reverses the Commissioner’s decision and

remands the case for further proceedings.

I.      Background

        On June 3, 2016, Plaintiff filed an application for benefits alleging that she became

disabled on January 31, 2014. Plaintiff’s application was denied initially and upon consideration.

On January 12, 2018, Administrative Law Judge (“ALJ”) Arman Rouf held a hearing at which

Plaintiff, along with an attorney and a vocational expert (“VE”), testified. On May 8, 2018, the

ALJ issued a decision finding that Plaintiff was not disabled.

        The ALJ made the following findings under the required five-step analysis:

        1.     The claimant met the insured status requirements of the Social Security
               Act through June 30, 2016.

        2.     The claimant did not engage in substantial gainful activity during the
                                            1
USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 2 of 10


         period from her alleged onset date of January 31, 2014 through her date
         last insured (“DLI”) of June 30, 2016.

   3.    The claimant has the following severe impairments: major depressive
         disorder, generalized anxiety disorder, and panic anxiety syndrome. She
         also has the non-severe impairments of reflux, vaginal wall prolapse,
         obstructive sleep apnea, headaches, history of goiter, hypothyroidism
         status post left thyroid lobectomy, papillary microcarcinoma of thyroid,
         obesity, fibromyalgia, and osteopenia.

   4.    The claimant does not have an impairment or combination of impairments
         that meets or medically equals the severity of one of the listed
         impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§
         404.1520(d), 404.1525 and 404.1526).

   5.    After careful consideration of the entire record, the undersigned finds that,
         through the date last insured, the claimant had the residual functional
         capacity to perform a full range of work at all exertional levels but with
         the following nonexertional limitations: she can perform simple, routine,
         and repetitive tasks. She can maintain attention and concentration for
         two-hour segments. She can make simple work-related decisions. She can
         tolerate occasional changes in a routine work setting.

   6.    Through the date last insured, the claimant was unable to perform any past
         relevant work.

   7.    The claimant was born on April 15, 1957 and was 59 years old, which is
         defined as an individual of advanced aged, on the date last insured.

   8.    The claimant is not able to communicate in English and is considered in
         the same way as an individual who is illiterate in English.

   9.    Transferability of job skills is not material to the determination of
         disability because using the Medical-Vocational Rules as a framework
         supports a finding that the claimant is “not disabled,” whether or not the
         claimant has transferable job skills.

   10.   Through the date last insured, considering the claimant’s age, education,
         work experience, and residual functional capacity, there were jobs that
         existed in significant numbers in the national economy that the claimant
         could have performed.

   11.   The claimant was not been under a disability, as defined in the Social
         Security Act, at any time from January 31, 2014, the alleged onset date,
         through June 30, 2016, the date last insured.

                                          2
  USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 3 of 10



The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

[DE 8]. Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c)

and 42 U.S.C. § 405(g).

II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence, or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh

the evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its

judgment for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford

v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999).

Thus, the question upon judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is not whether the claimant is, in fact, disabled, but

whether the ALJ “uses the correct legal standards and the decision is supported by substantial


                                                3
  USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 4 of 10


evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v.

Astrue, 627 F.3d 614, 618 (7th Cir. 2010) (O’Connor-Spinner I); Prochaska v. Barnhart, 454

F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). “[I]f

the Commissioner commits an error of law,” the Court may reverse the decision “without regard

to the volume of evidence in support of the factual findings.” White v. Apfel, 167 F.3d 369, 373

(7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782 (7th Cir. 1997)).

       At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow

the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered

the important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater,

55 F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency’s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical

bridge’ between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001) (“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the]

decision to deny benefits.”).

III.   Analysis

       Plaintiff argues that the ALJ erred in assessing Plaintiff’s non-severe impairments, failed

to properly account for Plaintiff’s mental limitations in the RFC, and failed to consider all the

medical opinions. The Commissioner argues that the decision is supported by substantial

evidence.

       The ALJ found that all of Plaintiff’s physical limitations were non-severe, including her

                                                 4
    USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 5 of 10


headaches, and therefore did not include limitations relating to headaches in the RFC. The RFC

is an assessment of what work-related activities the claimant can perform despite her limitations.

Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); see also 20 C.F.R. §§ 404.1545(a)(1);

416.945(a)(1). In evaluating a claimant’s RFC, an ALJ is expected to take into consideration all

the relevant evidence, both medical and non-medical. See 20 C.F.R. §§ 404.1545(a)(3);

416.945(a)(3). “In determining an individual’s RFC, the ALJ must evaluate all limitations that

arise from medically determinable impairments, even those that are not severe, and may not

dismiss a line of evidence contrary to the ruling.” Villano v. Astrue, 556 F.3d 558, 563 (7th Cir.

2009) (citing Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003)).

         Plaintiff testified to her headaches and migraines at the hearing and completed a

headache questionnaire regarding her symptoms. On the questionnaire, Plaintiff wrote that the

headaches caused nausea, vomiting and blurred vision and made her “hazy, drowsy and

fatigue[d].” AR 333. Plaintiff underwent a head CT scan in May 2015, which showed an

oval-shaped arachnoid cyst, mild generalized cerebral atrophy/microvascular change, and

“several indeterminate subcentimeter low-attenuation lesions within various portions of the

skull.” AR 588. A June 8, 2016 MRI showed mild to moderate cerebral volume loss/atrophic

changes, as well as moderate opacifications of the left mastoid air cells and a five-millimeter

cerebellar tonsillar ectopia1 with rounded tip. AR 680-681.

         The ALJ found Plaintiff’s headaches to be non-severe, but did not analyze them in the

decision beyond stating that Plaintiff complained of headaches. Addressing the non-severe

impairments generally, the ALJ stated that they had been “managed medically,” with no


1
  Tonsillar ectopia are associated with occipital and exertional headaches. See Bridget C. Arnett, Tonsillar ectopia
and headaches, 22 Neurologic Clinics 229-236 (February 2004), available at
https://pubmed.ncbi.nlm.nih.gov/15062536/.
                                                           5
  USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 6 of 10


aggressive treatment recommended or anticipated. AR 19. The ALJ also made a general finding

that the alleged intensity and persistence of her symptoms were not entirely consistent with the

medical record, and cited to SSR 16-3p, but again failed to address headaches directly. SSR

16-3p specifically instructs that ALJs “evaluate whether [the claimant’s] statements are

consistent with objective medical evidence and the other evidence,” and “explain” which

symptoms were found to be consistent or inconsistent with the evidence. SSR 16-3p, 2016 WL

1119029 (Mar. 16, 2016), at *6, *8; see also Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001) (remanding where ALJ failed to “explain[] the inconsistencies” between a claimant’s

activities of daily living, his complaints of pain, and the medical evidence) (citing Clifford, 227

F.3d at 870-72). That explanation is lacking here.

       The ALJ also failed to provide a logical bridge to her conclusion that, beyond being not

as severe as claimed, the headaches were a non-severe impairment requiring no RFC limitations

at all. Neither the ALJ nor the state agency opinions he relied on addressed the May 2015 CT

scan or the June 2016 MRI, in violation of the Seventh Circuit Court of Appeals’s instruction

that ALJs secure medical opinions to determine the significance of medical findings. See Moon

v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014) (ALJs must “rely on expert opinions instead of

determining the significance of particular medical findings themselves”); see also Myles v.

Astrue, 582 F.3d 672, 677-78 (7th Cir. 2009) (warning that an ALJ may not “play[] doctor and

reach[] his own independent medical conclusion”). Nor did the ALJ cite evidence that the

headaches had been “managed medically.” Instead, the ALJ appeared to take Plaintiff’s sporadic

household activities (washing dishes, making the bed, and buying groceries) as strong evidence

that Plaintiff did not have any physical limitations that would affect her ability to work. See AR

25. The ALJ apparently failed to account for the “critical differences between activities of daily

                                                 6
  USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 7 of 10


living and activities in a full-time job,” such as the fact “that a person has more flexibility in

scheduling the former than the latter, can get help from other persons . . . and is not held to a

minimum standard of performance, as she would be by an employer.” Bjornson v. Astrue, 671

F.3d 640, 647 (7th Cir. 2012); see also Roddy, 705 F.3d at 639 (“[A] person’s ability to perform

daily activities, especially if that can be done only with significant limitations, does not translate

to an ability to work full-time.”); Punzio, 630 F.3d at 712 (“[The plaintiff]’s ability to struggle

through the activities of daily living does not mean that she can manage the requirements of a

modern workplace.”). This analysis is particularly important with symptoms that may come and

go, such as headaches. See Lashaun B. v. Saul, No. 2:19-CV-38, 2019 WL 6112561, at *7 (N.D.

Ind. Nov. 18, 2019) (“Thus, even if Plaintiff had headaches significantly less frequently than she

reported, and they lasted significantly for shorter periods of time, if they incapacitated her during

work hours, that would have a significant impact on her ability to sustain full-time, competitive

work.”).

       Next, Plaintiff argues that the RFC did not adequately address Plaintiff’s mental

impairments. The ALJ found, among other limitations, that Plaintiff was moderately limited in

concentrating, persisting, and maintaining pace. In support of this finding, the ALJ cited a state

agency doctor’s finding that Plaintiff was moderately limited in the ability to “complete a normal

workday and workweek without interruptions from psychologically based symptoms.” AR 21

(citing AR 192-93). In the RFC, the ALJ indicated that Plaintiff could “maintain attention and

concentration for two-hour segments,” but included no other limitations relating to Plaintiff’s

potential need to take breaks. But the ALJ cited no evidence to suggest that these

“psychologically based symptoms” could be consistently controlled for two hours at a time. The

ALJ also limited Plaintiff to simple, routine, and repetitive tasks, but the Seventh Circuit Court of

                                                  7
  USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 8 of 10


Appeals has warned that this limitation would be insufficient, on its own, to account for

limitations in concentration, persistence, and pace. See O’Connor-Spinner, 627 F.3d at 620-21

(“In most cases . . . employing terms like ‘simple, repetitive tasks’ on their own will not

necessarily exclude from the VE’s consideration those positions that present significant problems

of concentration, persistence and pace.”); Craft v. Astrue, 539 F.3d 668, 677-78 (7th Cir. 2008)

(finding that limitation to unskilled work did not account for limitations in concentration, pace,

and mood swings). On remand, the ALJ must build a logical bridge between the evidence and the

limitations in the RFC, particularly those that address Plaintiff’s vulnerability to interruptions

from psychologically based symptoms.

       Plaintiff also argues that the ALJ erred in failing to acknowledge or discuss the opinion of

her primary care physician, Dr. Sanjay Patel. Dr. Patel treated Plaintiff beginning in 2013, see AR

678. In January 2018, Dr. Patel opined that Plaintiff could stand and walk less than two hours

during an eight-hour day, could sit with normal breaks for four hours during the day, and would

need to change positions throughout the day. See AR 1000. Dr. Patel also opined that Plaintiff

suffered from moderate to severe depression and would likely miss more than four days a month

due to her impairments and treatment. See AR 1001. Dr. Patel’s opinion was at least partially

supported by his treatment notes from the period of insurance, which include observations of

anxiety, depression, headaches, panic attacks, and osteoporosis. See AR 604, 622-26, 628, 634.

       The ALJ must evaluate “every medical opinion [he] receive[s].” 20 C.F.R. § 404.1527(c).

If the ALJ declines to give a treating source’s opinion controlling weight, he must still determine

what weight to give it according to the following factors: the length, nature, and extent of the

physician’s treatment relationship with the claimant; whether the physician’s opinions were

sufficiently supported; how consistent the opinion is with the record as a whole; and whether the

                                                8
  USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 9 of 10


physician specializes in the medical conditions at issue, among other factors. 20 C.F.R. §§

404.1527(c)(2)(i)-(ii), (c)(3)-(6). Furthermore, “whenever an ALJ does reject a treating source’s

opinion, a sound explanation must be given for that decision.” Punzio v. Astrue, 630 F.3d 704,

710 (7th Cir. 2011).

       In this case, although the ALJ cited to several of Dr. Patel’s treatment notes in the

decision, he failed to discuss Dr. Patel’s January 2018 opinion, which was signed approximately

18 months after the date last insured. Rather, the ALJ stated that “there is no treating medical

source statement [supporting further restrictions] to consider and weigh.” The Commissioner

argues that this error was harmless, in part because the opinion was issued after the date last

insured. But the ALJ did not cite this as a reason for failing to consider the opinion, so the

Commissioner cannot rely on that argument. See Parker v. Astrue, 597 F.3d 920, 922 (7th Cir.

2010) (discussing Chenery doctrine, i.e., an agency’s lawyers may not defend its decision on

grounds not supplied in the decision).

       Moreover, the fact that the opinion was signed after the date last insured was not by itself

a “sound reason” for ignoring it. Rather, the ALJ must “always consider the medical opinions in

[the] case record” and “evaluate every medical opinion.” 20 C.F.R. § 404.1527(b),(c); see also

Parker, 597 F.3d at 925 (the ALJ must consider “all relevant evidence, including the evidence

regarding the plaintiff’s condition at present”). An ALJ cannot disregard a medical opinion as

untimely unless he makes a properly-supported finding that it has no bearing on the period at

issue. See, e.g., Fox v. Colvin, No. 14 C 4432, 2016 WL 4548999, at *7 (N.D. Ill. Sept. 1, 2016)

(remanding where “the ALJ found that there was no indication that the treating physicians were

rendering their opinions as to Plaintiff’s condition prior to his date last insured and discounted

them on those grounds. But . . . while these opinions were rendered after the date last insured,

                                                9
 USDC IN/ND case 1:19-cv-00223-JEM document 18 filed 08/28/20 page 10 of 10


they were not so remote in time, and related to impairments which were present prior to the date

last insured.”); cf. Eichstadt v. Astrue, 534 F.3d 663, 666 (7th Cir. 2008) (“Although the [medical

opinions] tended to suggest that Eichstadt is currently disabled, and perhaps was disabled during

the late 1990s, [they] provided no support for the proposition that she was disabled at any time

prior to December 31, 1987.”). If there was ambiguity as to whether Dr. Patel would have

suggested these limitations for his patient during the time she was insured, the ALJ should have

followed up with Dr. Patel. Barnett v. Barnhart, 381 F.3d 664, 669 (7th Cir. 2004) (“[A]lthough a

medical opinion on an ultimate issue such as whether the claimant is disabled is not entitled to

controlling weight, the ALJ must consider the opinion and should recontact the doctor for

clarification if necessary.”). Because the ALJ failed to discuss the opinion or find with adequate

support that it was not relevant to the period at issue, remand is required.

       On remand, the ALJ is directed to consider all of the medical opinions in the record,

assess Plaintiff’s complaints in the manner prescribed by SSR 16-3p, fully consider each of

Plaintiff’s alleged impairments, alone and in combination, and provide a logical bridge from the

evidence to his conclusions. O’Connor-Spinner, 627 F.3d at 618.

IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the relief requested in the

Plaintiff’s Opening Brief [DE 14] and REMANDS this matter for further proceedings consistent

with this opinion.

       SO ORDERED this 28th day of August, 2020.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT

cc: All counsel of record

                                                  10
